

114 S909 PCS: Philanthropic Enterprise Act of 2015
U.S. Senate
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 43114th CONGRESS1st SessionS. 909[Report No. 114–20]IN THE SENATE OF THE UNITED STATESApril 14, 2015Mr. Hatch, from the Committee on Finance, reported the following original bill; which was read twice and placed on the calendarA BILLTo amend the Internal Revenue Code of 1986 to exempt private foundations from the tax on excess
			 business holdings in the case of certain philanthropic enterprises which
			 are independently supervised, and for other purposes.
	
 1.Short titleThis Act may be cited as the Philanthropic Enterprise Act of 2015.
		2.Exception from
			 private foundation excess business holding tax for certain philanthropic
			 business holdings
			(a)In
 generalSection 4943 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(g)Exception for
				certain philanthropic business holdings
						(1)In
 generalSubsection (a) shall not apply with respect to the holdings of a private foundation in any business enterprise which for the taxable year meets—
 (A)the exclusive ownership requirements of paragraph (2),
 (B)the all profits to charity requirement of paragraph (3), and (C)the independent operation requirements of paragraph (4).
							(2)Exclusive
 ownershipThe exclusive ownership requirements of this paragraph are met if—
 (A)all ownership interests in the business enterprise are held by the private foundation at all times during the taxable year, and
 (B)all the private foundation’s ownership interests in the business enterprise were acquired under the terms of a will or trust upon the death of the testator or settlor, as the case may be.
							(3)All profits to charity
							(A)In
 generalThe all profits to charity requirement of this paragraph is met if the business enterprise, not later than 120 days after the close of the taxable year, distributes an amount equal to its net operating income for such taxable year to the private foundation.
							(B)Net operating
 incomeFor purposes of this paragraph, the net operating income of any business enterprise for any taxable year is an amount equal to the gross income of the business enterprise for the taxable year, reduced by the sum of—
 (i)the deductions allowed by chapter 1 for the taxable year which are directly connected with the production of such income,
 (ii)the tax imposed by chapter 1 on the business enterprise for the taxable year, and
 (iii)an amount for a reasonable reserve for working capital and other business needs of the business enterprise.
								(4)Independent
 operationThe independent operation requirements of this paragraph are met if, at all times during the taxable year—
 (A)no substantial contributor (as defined in section 4958(c)(3)(C)) to the private foundation, or family member of such a contributor (determined under section 4958(f)(4)), is a director, officer, trustee, manager, employee, or contractor of the business enterprise (or an individual having powers or responsibilities similar to any of the foregoing),
 (B)at least a majority of the board of directors of the private foundation are individuals other than individuals who are either—
 (i)directors or officers of the business enterprise, or (ii)members of the family (determined under section 4958(f)(4)) of a substantial contributor (as defined in section 4958(c)(3)(C)) to the private foundation, and
 (C)there is no loan outstanding from the business enterprise to a substantial contributor (as so defined) to the private foundation or a family member of such contributor (as so determined).
							(5)Certain deemed
 private foundations excludedThis subsection shall not apply to—
 (A)any fund or organization treated as a private foundation for purposes of this section by reason of subsection (e) or (f),
 (B)any trust described in section 4947(a)(1) (relating to charitable trusts), and
 (C)any trust described in section 4947(a)(2) (relating to split-interest trusts)..
			(b)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
			April 14, 2015Read twice and placed on the calendar